PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $71.93, based upon the following facts.
On or about June 12, 1979, claimant was operating his Pontiac automobile on West Virginia Route 60 at Chimney Corner, Fayette County, West Virginia, a highway owned and maintained by the respondent.
*86In the course of said operation, claimant’s vehicle crossed over a traffic counter which had been placed across the highway by the respondent. The hose portion of the traffic counter broke, wrapped around claimant’s right front tire, and damaged said tire beyond repair. This occurred because of the negligence of the respondent, which negligence was the proximate cause of the damages suffered by the claimant. Respondent is therefore liable to the claimant for the sum of $71.93, which is a fair and equitable estimate of the damages sustained.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $71.93.